DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 80-129 are pending.
Claims 80-82, 89 and 96-97 are actively under examination. 
Claims 83-88, 90-95, 98-120, 123-127 and 129 are withdrawn.  

Claim 88 has the wrong status identifier and should recite “withdrawn”, this claim depends from claim 83, which is also withdrawn. 
It is noted that claim 108, which is withdrawn, depends from itself, which is improper. 
Response to Arguments
Applicant’s arguments see Applicants response, filed 6/10/2021, with respect to the rejections of claims 80-82, 89-90 and 96-97 under Shepherd (US 2009/0083924) in view of Lindell (US 6,883,199 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Tapper et al.US 2013/0066404.
Regarding the ramp-up sequence. Applicant argues that the secondary reference, Lindell, discloses a ramping up of the power supplied to a mechanical toothbrush is non-analogous to the ramping up sequence of light.   A ramp-up sequence is merely an increase in the amplitude of power supplied to an electronic element within a circuit.  In the case of Lindell power is ramped-up to the power toothbrush in order to cause vibration; a power ramp-up sequence is thus supplied to a vibrational element in light therapy system which has a specific ramp-up sequence for the therapy session (paragraph 0041).   The Tapper disclosure is clearly teaching the ramping up of LED light sources. 
Applicant's arguments filed 6/10/2021, with respect to the claim rejections of claims 121-122 and 128  have been fully considered but they are not persuasive. Applicant argues that Meier does not disclose data, which is specific to light therapy events.  However the claim language specifically recites “the electronics generates and stores data about light therapy events”, this would obviously include the time of light therapy and/or the time the instrument is used by the user.  Meier teaches monitoring of brushing behavior (paragraph 0091); brushing behavior includes time in use, which includes, in this case, light therapy events as disclosed by the primary reference.  Further, paragraph 0094 specifically states that the user can modify parameters such as timer functions – this would include the time of use.  These rejections are not withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 80-82, 89-90 and 96-97 rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. US 2009/0083924 previously recited in view of Tapper et al. US 2013/0066404.
Regarding claims 80-82:  Shepherd discloses a battery 32 (figures 5A-5B) with a battery compartment 36 (“cavity”, figure 2A) and a light source 20 (figure 5B) with a wavelength in the range of about 400nm to about 500nm (“blue light”, paragraph 0063, also see paragraph 0039 “420 nm and 480 nm”), electronics 42 (“circuit”, figure 5B) coupled to the battery 32 and the light source (coupled via leads 66, figure 5B) to supply electricity from the battery to the light source at a current and voltage that causes the light source to emit light (paragraph 0063 discloses this functional language).    Shepherd further discloses a handle 12 (figure 5A) and a distal end (towards 18, figure 5A); sensors 40S (figure 5B) which are used to determine when the instrument is in the mouth of the user to only allow the light to be turned on when the device is within the mouth (paragraph 0064, this function is disclosed).  However Shepherd does not specifically disclose that the electronics are configured to provide a ramp-up for the light 
Regarding claim 89:  Shepherd discloses a manual toothbrush (abstract, paragraph 0032).
Regarding claims 96-97:  Shepherd discloses that the light source can be located in the handle or distal end of the toothbrush and emits light out of the ends through the bristles (paragraph 0043). 

Claims 121-122 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. US 2009/0083924 previously recited in view of Meier et al. US 2011/0314677 previously recited.
Regarding claims 121-122:  Shepherd discloses a battery 32 (figures 5A-5B) and a light source 20 (figure 5B) with a wavelength in the range of about 400nm to about 500nm (“blue light”, paragraph 0063, also see paragraph 0039 “420 nm and 480 nm”), electronics 42 (“circuit”, figure 5B) coupled to the battery 32 and the light source (coupled via leads 66, figure 5B) to supply electricity from the battery to the light source at a current and voltage that causes the light source to emit light (paragraph 0063 discloses this functional language).    Shepherd further discloses a handle 12 (figure 5A) and a distal end (towards 18, figure 5A); sensors 40S (figure 5B) which are used to determine when the instrument is in the mouth of the user to only allow the light to be turned on when the device is within the mouth (paragraph 0064, this function is disclosed).  However Shepherd does not specifically disclose that the electronics generates and stores data about the therapy and transmits the data to an external device.   Meier however teaches of a toothbrush (paragraph 0091) in which brushing behavior is monitored and communicated to an external processor, such as a smart phone or personal computer.  This data is communicated to the external device (paragraph 0091).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shepherd to include a memory capacity and transmitting the monitored data to an external device such as a smart phone, as taught by Meier, in order to monitor brushing behavior which includes how long the device is in use (i.e. light therapy time).
Regarding claim 128:  Shepherd discloses a conductive sensor (paragraph 0064) which is considered to be a current loop. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792